COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER ON MOTION


Cause Number:             01-18-00493-CV
Trial Court Cause
Number:                   2008-51588A
Style:                    Andrew Whallon
                          v Candlelight Trails 1 Association, Inc.
Date motion filed*:       January 17, 2020
Type of motion:           Second Motion for Extension of Time to File Motion for Rehearing
Party filing motion:      Appellant, Andrew Whallon
Document to be filed:     Motion for Rehearing

Is appeal accelerated?     Yes       No

If motion to extend time:
         Original due date:                           December 2, 2019
         Number of previous extensions granted:       1
         Date Requested:                              February 3, 2020

Ordered that motion is:

              Granted
                    If document is to be filed, document due: February 3, 2020
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Sherry Radack
                        Acting individually          Acting for the Court

Panel consists of

Date: January 23, 2020